        Case 1:18-cv-06394-AJN-SN Document 84 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    8/25/21

  Joann Tancredi,

                         Plaintiff,
                                                                      18-cv-6394 (AJN)
                 –v–
                                                                          ORDER
  The Rector, Church-Wardens et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       On August 20, 2021, Third-Party Defendant First Quality Maintenance filed a letter

notifying the Court that all parties had agreed to private mediation of the dispute. Dkt. No. 83.

The Court administratively DENIES First Quality Maintenance’s motion for summary judgment

filed September 29, 2020, with leave to resubmit the motion if mediation is unsuccessful. Dkt.

No. 62. The parties shall file a joint report on the status of mediation by October 25, 2021, or, if

earlier, within ten days of the conclusion of mediation.

       This resolves docket numbers 62 and 63.



       SO ORDERED.


Dated: August 25, 2021
       New York, New York
                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
